Opinion by
Mr. Justice Wolverton.
This case is only distinguishable from the case of Sherman v. Bellows, 24 Or. 553, 34 Pac. 549, in that it is brought in the name of the State upon the relation of a private individual, instead of in the name of a private individual directly. It is the settled doctrine of this state that an individual taxpayer, whose burdens would be increased by the wrongful acts of public officers, and where a fraudulent or illegal diversion or misapplication of the public funds is about to be consummated, has such an interest by reason of the special and peculiar injury he would sustain, as will give him a standing in a court of equity by injunction to restrain such acts, and prevent such diversion of the public funds: Carman v. Woodruff, 10 Or. 133. This doctrine is so well established and sustained by the un*210doubted weight of authority in the United States that it is unnecessary to enumerate the cases sustaining it. The taxpayer must, however, present such a case as will bring him within the ordinary equitable rules which govern when relief by injunction is sought. He must show that some act is threatened or imminent which will result in some material injury to himself, for which there is no adequate remedy at law. It is not sufficient that he apprehends injurious consequences, which neither actually exist nor are threatened. Fanciful, speculative, or even possible evil results are too remote and indefinite upon which to call into requisition the restraining process of a court of equity.* This rule is applicable as well when the state is a party plaintiff as where an individual occupies a like position. Allen, J., in People v. Canal Board, 55 N. Y. 395, says: “When the state as plaintiff invokes the aid of a court of equity, it is not exempt from the rules applicable to ordinary suitors; that is, it must establish a case of equitable cognizance, and a right to the peculiar relief demanded.” See also 2 High on Injunctions, § 1327. So that, in legal effect, the position occupied by plaintiff herein is not superior to or different from that of the plaintiff in Sherman v. Bellows, 24 Or. 553, 34 Pac. 549. The state represents the aggregate of individual taxpayers; the individual represents himself only, but incidentally the whole people, and the object sought to be attained is identical. The acts violative of law or trust relations which will result in material injury to the individual must be threatened or imminent to entitle him to the interposition of a court of equity, and in principle there exists no reason why a different equitable rule should apply wherein the state is plaintiff.
The contention of the plaintiff is that the legislative *211act aforesaid is in contravention of section 3, article XIV, of the state constitution, which is as follows: “The seat of - government, when established as provided in section 1, shall not be removed for the term of twenty years from the time of such establishment; nor in any other manner than as provided in the first section of this article; provided, that all public institutions of the state, hereafter provided for by the legislative assembly, shall be located at the seat of government,” and therefor void and inoperative; that the clause “public institutions of the state” means or includes the public buildings thereof; that the branch insane asylum provided for by the act is a public institution in that sense, and therefore should, under the constitution, be located at the seat of government. In Elliott v. Oliver, 22 Or. 47, 29 Pac. 1, Mr. Justice Lord says: “As a general rule a court will not pass upon a constitutional question and decide a statute to be invalid, unless a decision upon that very point becomes necessary to the determination of the cause,” citing in support thereof Ex parte Randolph, 2 Brock. 448, Fed. Cas. 11558; Hoover v. Wood, 9 Ind. 287; Cooley’s Constitutional Limitations, *163. This rule arises out*of the due respect which one coordinate branch of a state government entertains towards another. The legislature in adopting laws for the government of the people does so under its construction of the constitution, and the just presumption always prevails that the business of the legislature is transacted with due regard for the fundamental law by which its acts are limited and governed. It must be a clear case, therefore, and one in which the constitutional question is the very lis mota, before courts will assume the responsibility of declaring an act of the legislative assembly void upon constitutional grounds, and reverse the judgment of a coordinate branch of the state government. Does the plaintiff present such a case and has it exhibited *212such equities as to entitle it to the relief demanded? The legislature, acting in its legislative and discretionary capacity, has, by adopting the act in question, declared in effect—first, that a new asylum building is required for the accommodation and proper care and treatment of the insane and idiotic of the state; second, that it is to the best interests of the state and such unfortunates that the same be located in the eastern part of the state; and, third, that one hundred and sixty-five thousand dollars is required for its construction and completion, and makes an appropriation accordingly. No one will contend but what the legislature had a perfect constitutional right to determine upon the necessity for an additional building, and the amount of funds necessary for the construction thereof, and to make an appropriation therefor. What the difference will be between the cost of construction and maintenance of such a building as an asylum at the seat of government, and a like building and its maintenance in eastern Oregon, is not made apparent by the complaint; and this is wherein the plaintiff fails to show that the burdens of taxation of its citizens will be increased, or that any additional amount of public funds will be required, as a consequence of its erection at the latter place. This is the exact ground upon which the case of Sherman v. Bellows, 24 Or. 553, was decided, and we see no reason now for disturbing that decision.
Mr. Justice Moore, speaking for the court in that case, says: “Conceding, without deciding, that the soldiers’ home is a public institution of the state, provided by the legislative assembly, and that section 3 of article XIV of the constitution required the trustees to locate it at Salem; that they had threatened to violate their official duty by locating it at Roseburg; does it appear that the plaintiff has sustained a personal injury thereby? If it were alleged that in consequence of the location of the soldiers’ *213home at Roseburg, plaintiff’s property would be subjected to a burden of taxation in addition to that which it would be required to bear if located at Salem, then he would sustain a personal injury; and, since an adequate compensation cannot be had at law, he would be entitled to an injunction to prevent such location.” Mitchell, J., in Thompson v. The Commissioners of the Canal Fund, 2 Abb. Pr. 252, in speaking of the equitable remedy by way of injunction, says: “It was never granted merely to prevent an officer from carrying out a law of the state because it was deemed unconstitutional, where some equity was not the foundation of the bill”: 2 High on Injunctions, § 1326. Chalmers, J., in Gibbs v. Green, 54 Miss. 612, says: “Neither an executive nor a ministerial officer can be enjoined generally from putting a law into force (citing Mississippi v. Johnson, 4 Wall. 475). The complainant who seeks an injunction must be able to specify some particular act the performance of which will damnify him, and it is such act alone that he can restrain. This court has no power to examine an act of the legislature generally, and declare it unconstitutional. The limit of our authority in this respect is to disregard, as in violation of the constitution, any act or part of an act which stands in the way of the legal rights of a suitor before us; but a suitor who calls upon a court of chancery to arrest the performance of a duty imposed by the legislature upon a public officer, must show conclusively, not only that the act about to be performed is unconstitutional, but also that it will inflict a direct injury upon him.”
The case at bar presents the peculiar situation of the state calling into requisition one coordinate branch of the government to enjoin the executive and ministerial officers of the state, acting in the capacity of a board of commissioners of public buildings, from carrying out the provisions of á law adopted by another coordinate branch of *214the same state government. The contention of the state is that the court must interpose by the extraordinary remedy of injunction, and render nugatory the solemn enactment of a coordinate branch of its government, as in contravention of the fundamental law, without at the same time alleging any facts showing wherein and in what manner the state would be damnified, and without exhibiting any good or sufficient reason for the exercise of such extraordinary power. A mere suggestion that the act complained of is unconstitutional, and that the legislature has exceeded its constitutional limitations, is insufficient to call into requisition a court of equity. “The court, as such, has no supervisory power or jurisdiction over public officials or public bodies”: People of New York v. Canal Board, 55 N. Y. 395. The state, when equitable relief is sought, such as is prayed for in the present proceeding, must like private individuals bring itself within the known and fixed rules of equitable interference before the court will grant its petition. It follows from these conclusions that the demurrer should be sustained, and it is so ordered, and that the cause be remanded to the court below for further proceedings not inconsistent with this opinion.
Reversed.
[Decided January 14, 1895.]
MOTION TO RECALL MANDATE.
Per Curiam.
The application to recall the mandate in this case is based upon the assumption that a preliminary injunction was issued by the court below which has been in terms dissolved by the decree or judgment in this court entered by the clerk, which entry was made under the impression that no such injunction was issued. The decision heretofore made proceeds upon the theory that the complaint does not state a cause of suit, and for that reason it was error in the court below to overrule the demurrer and enter a decree as prayed for in the complaint. *215But because it was thought the defect could perhaps be remedied by amendment, the cause was ordered remanded for further proceedings not inconsistent with the opinion, so that plaintiff might thereby be given an opportunity to apply in the court below for leave to amend, if so advised. This conclusion necessarily reversed and annulled the decree of the court below making the injunction perpetual, but it was not intended or designed to interfere with or disturb any preliminary injunction which may have been issued by the court. It was the intention to leave the case in statu quo until plaintiff could have an opportunity, by permission of the court below, to frame a complaint, if the facts justified, so as to present the important public question which it desired to have decided. It is not clear from the record whether a preliminary injunction was in fact issued or served, but in order to avoid any question as to the effect of the order in this court reversing the decree, the mandate will be recalled and the decree amended so as not to interfere with any preliminary injunction or restraining order which may have been issued by the court below. The case was decided on the sixteenth of November, eighteen hundred and ninety-three, and the mandate issued on the thirteenth of the following month and then at the request of both parties, and it is to be regretted that counsel for plaintiff did not take the precaution to observe the form of the decree before the mandate was issued and thereby obviate the delay incident to this proceeding.

On this point see also Esson v. Wattier, 25 Or. 7.—Reporter.